Citation Nr: 1701888	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) had active service from August 1971 to June 1974.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  The claim is now under the jurisdiction of the Indianapolis, Indiana RO.  

A hearing at the RO before a Decision Review Officer was conducted in December 2012.  In October 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the record.  

In January 2015, service connection for left ear hearing loss and tinnitus was denied by the Board.  In March 2015, a motion for reconsideration requested by the appellant was denied.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2016 Single Judge Memorandum decision of the Court, the Court affirmed the denial of service connection for left ear hearing loss and vacated the January 2015 denial of service connection for tinnitus and remanded that decision for further proceedings consistent with the Memorandum Decision.  

The following determination is based on review of the appellant's claims file in addition to his VBMS folder and his Virtual VA file.  


FINDINGS OF FACT

1.  Tinnitus has been attributed to hearing loss, which is not a service-connected disability.  

2.  The competent and credible evidence fails to establish that the appellant's diagnosed tinnitus had its onset in service or is otherwise related to his active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The VCAA duty to notify was satisfied by way of letters sent to the appellant in February and March 2010.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issue of service connection for tinnitus on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated the appellant's service treatment records, private treatment records, statements in support of his claim from his siblings, and VA treatment records with the claims file.  The appellant claimed that he underwent a hearing examination in 1974 at the Cincinnati VA Medical Center.  A formal finding of unavailability was submitted by the RO in September 2012, indicating in pertinent part, that VA treatment records from June to October 1974 were not available for review.  Additional attempts to obtain such documents would serve no useful purpose.  Therefore, no outstanding evidence has been identified.  

The appellant was also afforded VA examinations in connection with the claim.  The Board finds the appellant underwent VA audiology examinations in April 2010, January 2013, and July 2015.  The reports of these examinations were associated with the claims file.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  

Discussion of the appellant's December 2012 RO hearing and his October 2014 videoconference hearing is necessary as well.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The appellant was questioned with regard to the onset of his tinnitus and how it related to his active service.  He was also given the opportunity to submit additional evidence on behalf of the claim.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16. 183 (2002).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of an appellant's nonservice-connected condition is proximately due to or the result of a service-connected condition, the appellant shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. (1995); 38 C.F.R. § 3.310 (2016).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The appellant asserts that service connection is warranted for tinnitus based upon service incurrence.  He maintains that he sustained tinnitus after a grenade simulator was thrown near him and the explosion resulted in his tinnitus.  

The service treatment records show no findings, treatment, or diagnosis of tinnitus in service, to include at service discharge.  

After service, the appellant underwent a VA examination in Cincinnati, Ohio in September 1974.  There was no evidence of an audiology examination at that time, but the comprehensive examination did not show hearing loss noted or evidence of tinnitus.  Other disorders unrelated to tinnitus or hearing loss were addressed.  

Post service treatment records are dated from 1991 to the present date.  In 1991, the appellant underwent a left ear exploratory tympanotomy.  A conductive hearing loss secondary to a congenital anomaly was the postoperative diagnosis.  It was noted by a private physician in May 1991 that the conductive hearing loss that was congenital deformity was not amenable to surgical correction.  It was noted that the appellant could be helped with a hearing aid.  

On VA audiological examination in April 2010, the appellant complained of constant tinnitus.  He related that it started 5-6 years earlier than the examination.  The audiologist stated that the claims file was reviewed.  The audiologist noted at that time that the appellant had bilateral hearing loss and/or tinnitus.  She also opined that these conditions were less likely than not caused as a result of noise exposure from small arms fire during military service.  Rather, they were more likely as not due to the natural progression of his preexisting left ear hearing loss.  For rationale, she noted that there had been no significant change in the appellant's hearing when tested at enlistment and discharge.  Moreover, tinnitus was not reported until 5-6 years prior to the examination.  

The appellant testified at a RO hearing in December 2012.  He testified that he had exposure to M-16s, tanks, throwing grenades, and grenade simulators.  He testified that he remembered when the grenade simulator went off in service, he experienced buzzing, tinnitus, and some difficulty with his hearing, but never complained until he left service.  He stated that he separated from service, went to VA Cincinnati and had a hearing test (no record of the audiology examination).  He stated that he remembered that someone stated his hearing loss did not meet VA disability, so he just moved on.  However, he claimed it had been deteriorating since that time.  He testified that after service he was a welder, and then became a social worker.  He also related that after sustaining tinnitus after the grenade simulator, his tinnitus was not constant, but for the past 10 years, it had been constant.  

Additional VA examination was conducted in January 2013.  As to the appellant's claimed tinnitus, he stated that the condition initially occurred after noise exposure from a grenade simulator.  Specifically, he said his ears rang for a few days after the incident.  Afterward, the condition was intermittent, but became constant around 2002.  The audiologist (who was the same examiner who conducted the April 2010 VA audiology examination) opined that the appellant's tinnitus was unrelated to military service, but was instead related to his preexisting hearing loss.  

Affidavits were submitted in connection with the claim by the appellant's siblings.  They all indicated, in pertinent part, that during the 6 month period following discharge from service, they observed significant hearing loss as compared to the period prior to enlistment.  They did not indicate any discussion relative to tinnitus.  

A private audiometric report from June 2014 reported bilateral tinnitus.  

The appellant testified at a videoconference hearing in October 2014.  He reiterated he entered service with a left ear hearing loss and inservice noise exposure worsened this preexisting condition and caused him to develop tinnitus.  


After a full review of the evidence of record, the claim for service connection for tinnitus must fail.  There is no evidence in the STRs that this disorder was present in service. The Board points out, however, that the absence of in-service evidence of tinnitus is not fatal to this claim for service connection.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of tinnitus and a medically sound basis for attributing tinnitus to service may serve as a basis for a grant of service connection.  

The Board has considered the appellant's statements submitted through written correspondence, and his hearing testimony, with respect to his claimed tinnitus.  He stated that tinnitus occurred during service when he was exposed to a grenade simulator.  He stated that the disorder was intermittent thereafter, but became constant around 2002.  

However, the appellant's service treatment records do not indicate any abnormalities with respect to tinnitus upon separation.  The record is devoid of any competent medical evidence which even hints of tinnitus in service. 

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that tinnitus is causally related to active service sufficient to establish service connection.  

There is no dispute that the appellant is competent to report symptoms of ringing in the ears (tinnitus) because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. 465, 470 (1994).  However, the Board finds that while the appellant's history is competent, it is nonetheless not credible, as it is inconsistent with the other evidence of record, to include his various statements as to the date of onset of tinnitus.  

During his April 2010 VA audiology examination, he stated that he did not have tinnitus until 5 to 6 years prior to the April 2010 VA examination.  However, the appellant stated during his 2014 RO hearing, that he had tinnitus since service.  He stated that after being exposed to a grenade simulator, he had buzzing and tinnitus that was not constant until 2002.  

While alleging that he had tinnitus in service during a period of time, he has not alleged or established, through medical evidence or his statements, that he developed chronic tinnitus from inservice noise exposure to the present time.  Clearly, the statements regarding the onset of his tinnitus lack credibility as he has reported varying dates as to its onset.  

Moreover, a medical professional has attributed the tinnitus to hearing loss, which existed prior to service and was not found to be aggravated in service.  It is important to note that the appellant does not have a service-connected hearing loss, existing prior to service and aggravated therein, or caused by service.  Thus tinnitus has been medically attributed to a nonservice-connected disability, and more importantly, has not been attributed by any competent medical evidence to service.  

The Board acknowledges the appellant's assertions that he was exposed to excessive noise in service, which he claims resulted in bilateral tinnitus.  An appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303 (a) (2016); Jandreau, supra.  Nevertheless, relating noise exposure in service to current tinnitus, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinions of the VA examiner to be more persuasive than the appellant's lay opinion, (especially considering that the appellant's lay statements are not credible) as to the cause of his tinnitus.  

The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, as the preponderance of the evidence is against the claim, on the basis of the above analysis, and after consideration of all the evidence, service connection for bilateral tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


